DETAILED ACTION
This is on the merits of Application No. 17/284802, filed on 04/13/2021. Claims 1-15 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 04/13/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 7, 9, and 11-15 are objected to because of the following informalities:  Claims 7, 9, and 11-15 all use quotation marks that should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-7, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 states “wherein the turning back value is adapted during clutch operation.” It is unclear how the turning back value of the spring can be adapted. What is adapting the value? It appears that the value would change over time due to wear, and the stored turning back value of claim 2 would then be adapted to maintain the correct value. However, claim 5 does not depend on claim 2 and does not have a stored turning back value, thus making it unclear.
Claim 6 is rejected for similar reasons with “the turning back value is corrected”.
Claim 7 states “wherein the position “clutch open” or “clutch closed” is used as”. There is insufficient antecedent basis for this limitation in the claim. It appears applicant means to state that the predefined position is a clutch open position or a clutch closed position.
Claim 9 states “wherein in a predefined position of the clutch actuator lying between the positions “clutch open” and “clutch closed”, the closed-loop controller continues in a continuous manner.” First, “a predefined position” is a double inclusion as it is already established in claim 1. Second, “the positions “clutch open” and “clutch closed”” have insufficient antecedent basis for this limitation in the claim. It appears applicant may mean that while the predefined positon of the clutch actuator lies between a clutch open position and a clutch closed position, the closed-loop controller continues in a continuous manner.
Claim 10 states “wherein a wrap spring is used as a friction spring element.” This is a double inclusion as “a friction spring element” is already established in claim 1. It is unclear if this is a new spring element or if the spring element of claim 1 is a wrap spring.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE10200902907 to Bosch (cited in applicant’s IDS).
Bosch discloses:
(Claim 1) A method for setting a predefined position of a clutch actuator comprising a friction spring element (34), in which an activation path of the clutch actuator (17) that actuates the clutch is predefined by a coupling torque via a coupling characteristic curve (block 100), wherein the predefined position to be assumed by the clutch actuator is set by a closed-loop controller (13), wherein the predefined position is corrected by a turning back value (deltas1) of the friction spring element and the corrected position (block 103) of the clutch actuator is approached by the closed-loop controller, wherein after reaching the corrected position the closed-loop controller for setting the predefined position is switched off by dissipating the potential energy stored in the friction spring element (See paragraphs 42, 43, path difference deltas1 is used to correct the calculation to the actual zero position assumed by the spring 34).
(Claim 3) in clutch operation, the stored turning back value of the friction spring element is added or subtracted as a correction factor to the predefined position of the clutch actuator (See paragraphs 42, 43, used as a correction factor).

Allowable Subject Matter
Claims 11-15 are objected to for the reasons listed above.
Claims 2, 4, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-7 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Boll et al (US 2004/0128051) discloses setting a small voltage to compensate for spring turn back.
Man et al (DE 102016210190) discloses the same structure without any of the control.
	Wilfried (EP 2607208) discloses a wrap spring brake with no control scheme.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943. The examiner can normally be reached Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY HANNON/Primary Examiner, Art Unit 3659